Title: To George Washington from Alexander McDougall, 13 July 1781
From: McDougall, Alexander
To: Washington, George


                  
                     Sir
                     west point 13th July 1781
                  
                  I am honored with your Excellencys favor of yesterday.  General & particular of this post and its dependecies are Sent here with.  the Soldiers who have had their Trials are Jeremiah Belcher of 1st Troy Lee of the 5th & Daniel Godlip of the 10th Massachusets Regts.  I have the Honor to be Sir your Excellencys most obt and most Humble Servt.
                  
               